Title: From George Washington to Board of War, 16 May 1781
From: Washington, George
To: Board of War


                        
                            Gentlemen
                            Head Quarters New Windsor 16th May 1781.
                        
                        I have been honored with your favors of the 2d and 8th Inst. The first did not reach me till yesterday. I
                            have immediately made application to Sir Henry Clinton for permission to send Tobacco to Charles Town, but I apprehend it
                            will not be granted, as I think a request of a similar nature has been heretofore refused.
                        Inclosed you have some additions to the arrangements of the Penna line—They have been transmitted to me by
                            Brig. Genl Wayne. I have the honor to be &c.

                    